
	
		I
		112th CONGRESS
		1st Session
		H. R. 1829
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Mr. Boustany
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the eradication and control of
		  nutria.
	
	
		1.Short titleThis Act may be cited as the
			 Nutria Eradication and Control Act of
			 2011.
		2.Findings;
			 purposeSection 2 of the
			 Nutria Eradication and Control Act of 2003 (Public Law 108–16; 117 Stat. 621)
			 is amended—
			(1)in subsection (a)—
				(A)in paragraph (1), by striking and in
			 Louisiana and inserting , the State of Louisiana, and other
			 coastal States;
				(B)in paragraph (2), by striking in
			 Maryland and Louisiana on Federal, State, and private land and
			 inserting on Federal, State, and private land in the States of Maryland
			 and Louisiana and in other coastal States; and
				(C)by striking paragraphs (3) and (4) and
			 inserting the following:
					
						(3)This Act authorizes the Maryland Nutria
				Project, which has successfully eradicated nutria from more than 130,000 acres
				of Chesapeake Bay wetlands in the State of Maryland and facilitated the
				creation of voluntary, public-private partnerships and more than 406
				cooperative landowner agreements.
						(4)This Act and the Coastal Wetlands Planning,
				Protection, and Restoration Act (16 U.S.C. 3951 et seq.) authorize the
				Coastwide Nutria Control Program, which has reduced nutria-impacted wetland
				acres in the State of Louisiana from 80,000 acres to 23,141 acres.
						(5)The proven techniques developed under this
				Act that are eradicating nutria in the State of Maryland and reducing the acres
				of nutria-impacted wetlands in the State of Louisiana should be applied to
				nutria eradication or control programs in other nutria-infested coastal
				States
						;
				and
				(2)by striking subsection (b) and inserting
			 the following:
				
					(b)PurposeThe purpose of this Act is to authorize the
				Secretary of the Interior to provide financial assistance to the States of
				Delaware, Louisiana, Maryland, North Carolina, Oregon, Virginia, and Washington
				to carry out activities—
						(1)to eradicate or control nutria; and
						(2)to restore nutria damaged
				wetlands.
						.
			3.DefinitionsThe Nutria Eradication and Control Act of
			 2003 (Public Law 108–16; 117 Stat. 621) is amended—
			(1)by redesignating sections 3 and 4 as
			 sections 4 and 5, respectively; and
			(2)by inserting after section 2 the
			 following:
				
					3.DefinitionsIn this Act:
						(1)Coastal
				StateThe term coastal
				State means each of the States of Delaware, Oregon, North Carolina,
				Virginia, and Washington.
						(2)ProgramThe term program means the
				nutria eradication program established by section 4(a).
						(3)Public-private
				partnershipThe term public-private partnership
				means a voluntary, cooperative project undertaken by governmental entities or
				public officials and affected communities, local citizens, nongovernmental
				organizations, or other entities or persons in the private sector.
						(4)SecretaryThe term Secretary means the
				Secretary of the
				Interior.
						.
			4.Nutria
			 eradication programSection 4
			 of the Nutria Eradication and Control Act of 2003 (Public Law 108–16; 117 Stat.
			 621) (as redesignated by section 3) is amended—
			(1)by striking subsection (a) and inserting
			 the following:
				
					(a)In
				generalThe Secretary may,
				subject to the availability of appropriations, provide financial assistance to
				the States of Maryland and Louisiana and the coastal States to implement
				measures—
						(1)to eradicate or control nutria; and
						(2)to restore wetlands damaged by
				nutria.
						;
			(2)in subsection (b)—
				(A)in paragraph (1), by inserting the
			 State of before Maryland;
				(B)in paragraph (2), by striking other
			 States and inserting the coastal States; and
				(C)in paragraph (3), by striking
			 marshland and inserting wetlands;
				(3)in subsection (c)—
				(A)by striking (c)
			 Activities and inserting (c)
			 Activities in the State of
			 Maryland; and
				(B)by inserting , and updated in March
			 2009 before the period at the end;
				(4)in subsection (e), by striking
			 financial assistance provided by the Secretary under this
			 section and inserting the amounts made available under
			 subsection (f) to carry out the program; and
			(5)by striking subsection (f) and inserting
			 the following:
				
					(f)Authorization of
				appropriationsSubject to
				subsection (e), for each of fiscal years 2012 through 2016, there are
				authorized to be appropriated to the Secretary to carry out the program such
				sums as are
				necessary.
					.
			5.ReportSection 5 of the Nutria Eradication and
			 Control Act of 2003 (Public Law 108–16; 117 Stat. 621) (as redesignated by
			 section 3) is amended—
			(1)in paragraph (1), by striking 2002
			 document entitled Eradication Strategies for Nutria in the Chesapeake
			 and Delaware Bay Watersheds; and  and inserting March
			 2009 update of the document entitled Eradication Strategies for Nutria
			 in the Chesapeake and Delaware Bay Watersheds and originally dated
			 March 2002;;
			(2)in paragraph (2)—
				(A)by striking develop and
			 inserting continue; and
				(B)by striking the
			 period at the end and inserting ; and; and
				(3)by adding after paragraph (2) the
			 following:
				
					(3)develop, in cooperation with the State of
				Delaware Department of Natural Resources and Environmental Control, the State
				of Virginia Department of Game and Inland Fisheries, the State of Oregon
				Department of Fish and Wildlife, the State of North Carolina Department of
				Environment and Natural Resources, and the State of Washington Department of
				Fish and Wildlife, long-term nutria control or eradication programs, as
				appropriate, with the objective of—
						(A)significantly reducing and restoring the
				damage nutria cause to coastal wetlands in the coastal States; and
						(B)promoting voluntary, public-private
				partnerships to eradicate or control nutria and restoring nutria-damaged
				wetlands in the coastal
				States.
						.
			
